Opinion filed August 3, 2006 















 








 




Opinion filed August 3, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00166-CV 
                                                    __________
 
               ALI YAZDCHI AND HABIBOLLAH YAZDCHI, Appellants
 
                                                             V.
 
       SOUTHERN COUNTY MUTUAL INSURANCE
COMPANY SUED AS                        
BALBOA LIFE INSURANCE COMPANY, Appellee
 

 
                                          On
Appeal from the 11th District Court
 
                                                           Harris
County, Texas
 
                                                 Trial
Court Cause No. 04-72920
 

 
                                              M
E M O R A N D U M   O P I N I O N
Appellee
has filed in this court a motion to dismiss this appeal for want of
jurisdiction.  The motion is granted, and
the appeal is dismissed.




The
trial court signed the order granting appellee=s
motion for summary judgment on January 10, 2006.  Appellants filed a motion for new trial on
February 9, 2006.  Pursuant to Tex. R. App. P. 26.1, the notice of
appeal was due to be filed on or before April 10, 2006, within 90 days
from the date the order was signed. 
Appellants filed their
notice of appeal on May 5, 2006, 115 days after the date the order was signed.
Tex. R.
App. P. 26.3 provides that the time in which to perfect an appeal may be
extended if both the notice of appeal and a motion for extension of time are
filed within fifteen days from the original due date.  Appellants=
motion for extension of time was due to be filed on or before April 25,
2006.  Appellants=
motion for extension of time was received in this court on July 25, 2006, 91
days after the due date for the motion and 196 days after the date the order
was signed.  The motion did not comply
with Tex. R. App. P. 10.1 and was
held until appellants could provide a certificate of conference.  The motion has now been filed as of the date
it was received.
In their motion, appellants explain that they thought
their motion would be granted because the trial court stated it would take
their motion under advisement and that they filed their notice of appeal as
soon as they found out the motion was going to be denied.  Appellants further state that two members of
their family passed away Aright
after@ the
trial court signed the order granting the motion for summary judgment and
explain that, because of their own health problems and because of serious
family illness, they were not able to focus on this appeal.
Absent compliance with Tex. R. App. P. 26, this court does not have jurisdiction to
entertain an appeal.  Appellants have
failed to comply with the requirements of Rule 26 and, therefore, have failed
to invoke the jurisdiction of this court.
The appeal is dismissed.
 
PER CURIAM
 
August 3, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.